Exhibit 10.1

 



PRECIPIO, INC.

 

 

March 21, 2018

 

 

Sabby Volatility Warrant Master Fund, Ltd.
Lincoln Park Capital Fund, LLC

Alpha Capital

Osher Capital Partners, LLC

 

Re:Letter Agreement with respect to Preferred Stock and Warrants

 

Dear Sirs:

 

Reference is hereby made to (i) that certain Underwriting Agreement, dated as of
August 22, 2017, by and between Precipio, Inc., a Delaware corporation (the
“Company”), and Aegis Capital Corp. (“Aegis”), and (ii) that certain Placement
Agency Agreement, dated November 2, 2017 and amended on November 9, 2017, by and
between the Company and Aegis, pursuant to which the investor signatories hereto
(“you” or the “Investors”) acquired shares of the Company’s Series B Convertible
Preferred Stock, par value $0.01 per share (“Series B Preferred Stock”), shares
of the Company’s Series C Convertible Preferred Stock, par value $0.01 per share
(“Series C Preferred Stock” and, together with the Series B Preferred Stock,
“Preferred Stock”), and warrants (the “Warrants”) to purchase shares of the
Company’s common stock, par value $0.01 per share (“Common Stock”).

 

The Company and the undersigned Investors hereby agree that, as a result of the
issuance of shares of Common Stock to Leviston Resources LLC (“Leviston”)
pursuant to that certain Equity Purchase Agreement, dated February 8, 2018, by
and between the Company and Leviston, and effective as of the time of execution
of this Letter Agreement, the exercise price of the Warrants shall be reduced to
$0.75 per share (the “Exercise Price Reduction”) and the conversion price of the
Preferred Stock shall be reduced to $0.75 (the “Conversion Price Reduction”). As
consideration for the Company’s agreement to the Exercise Price Reduction and
the Conversion Price Reduction, (i) each Investor agrees to convert the shares
of Preferred Stock held by such Investor into shares of Common Stock in
increments of up to 4.99% of the shares of Common Stock outstanding as of the
date hereof (such that the Investor does not exceed the Beneficial Ownership
Limitation (as defined in the Company’s Certificate of Designation of
Preferences, Rights and Limitations of Series B Convertible Preferred Stock and
the Company’s Certificate of Designation of Preferences, Rights and Limitations
of Series C Convertible Preferred Stock)) and (ii) each Investor other than
Lincoln Park Capital Fund, LLC agrees to exercise up to fifty percent (50%) of
the Warrants held by such Investor in increments of up to $4.99% of the shares
of Common Stock outstanding as of the date hereof (such that the Investor does
not exceed the Beneficial Ownership Limitation (as defined in the Warrants)), in
each case on the date hereof.

 



 

 

 

Please execute this Letter Agreement in the signature block below if you agree
to the terms herein, whereupon this Letter Agreement shall become a binding
agreement between you and the Company.

 

This Letter Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without regard to its conflicts of law
doctrine. This Letter Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument. This letter agreement, together with the Company’s
Certificate of Designation of Preferences, Rights and Limitations of Series B
Convertible Preferred Stock, the Company’s Certificate of Designation of
Preferences, Rights and Limitations of Series C Convertible Preferred Stock and
the Warrants, constitutes the entire understanding and agreement of the parties
hereto with respect to the subject matter hereof and supersedes all other prior
agreements and understandings, written or oral, between the parties hereto with
respect to such subject matter.

 

[Signature Pages Follow]

 



 

 

 

 

  Sincerely,       PRECIPIO, INC.       By:        Name:
Title:

 

As evidenced by the below signature, the Investor hereby agrees to the Letter
Agreement as of this 21st day of March, 2018:

 

SABBY VOLATILITY WARRANT MASTER FUND, LTD.

 

 

 

By: ____________________

Name:

Title:

 

 

LINCOLN PARK CAPITAL FUND, LLC

 

 

 

By: ____________________

Name:

Title:

 

 

ALPHA CAPITAL

 

 

 

By: ____________________

Name:

Title:

 

 

OSHER CAPITAL PARTNERS, LLC

 

 

 

By: ____________________

Name:

Title:

 



 

 

